


Exhibit 10.13

 

Providence Equity Partners IV Inc.
50 Kennedy Plaza
18th Floor
Providence, RI 02903

 

August 20, 2004

 

PanAmSat Corporation
20 Westport Road
Wilton, Connecticut  06897

 

Ladies and Gentlemen:

 


THIS LETTER SERVES TO CONFIRM THE RETENTION BY PANAMSAT CORPORATION (THE
“COMPANY”) OF PROVIDENCE EQUITY PARTNERS IV INC. TO PROVIDE MANAGEMENT,
CONSULTING AND FINANCIAL SERVICES TO THE COMPANY AND ITS DIVISIONS, SUBSIDIARIES
AND AFFILIATES (COLLECTIVELY, “PANAMSAT”), AS FOLLOWS:


 


1.               THE COMPANY HAS RETAINED US, AND WE HEREBY AGREE TO ACCEPT SUCH
RETENTION, TO PROVIDE TO PANAMSAT, WHEN AND IF CALLED UPON, CERTAIN MANAGEMENT,
CONSULTING AND FINANCIAL SERVICES OF THE TYPE CUSTOMARILY PERFORMED BY US.  THE
COMPANY AGREES TO PAY US AN ANNUAL FEE EQUAL TO OUR PRO RATA SHARE (AS DEFINED
BELOW) OF AN AMOUNT EQUAL TO TWO MILLION DOLLARS ($2,000,000)  (THE “ANNUAL
FEE”), SUCH FEE TO BE INCREASED AT A RATE OF 3% ANNUALLY, EFFECTIVE AS OF
AUGUST 20TH OF EACH SUCH YEAR, PAYABLE IN QUARTERLY INSTALLMENTS IN ARREARS AT
THE END OF EACH CALENDAR QUARTER.  FOR PURPOSES OF THIS LETTER, THE TERM “PRO
RATA SHARE” SHALL MEAN A FRACTION, THE NUMERATOR OF WHICH IS THE AGGREGATE
NUMBER OF SHARES OF COMMON STOCK, PAR VALUE $0.01 PER SHARE OF THE COMPANY
(“COMMON STOCK”) HELD BY AFFILIATES OF PROVIDENCE EQUITY PARTNERS IV INC. AND
THE DOMINATOR OF WHICH IS THE TOTAL NUMBER OF INVESTOR SHARES OUTSTANDING AT THE
TIME OF PAYMENT OF THE ANNUAL FEE.  IN THIS AGREEMENT, THE TERM “INVESTOR
SHARES” SHALL MEAN THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK HELD BY
AFFILIATES OF PROVIDENCE EQUITY PARTNERS IV INC., AFFILIATES OF KOHLBERG KRAVIS
ROBERTS & CO. L.P. AND AFFILIATES OF TC GROUP, L.L.C.


 


2.               IN CONSIDERATION FOR OUR STRUCTURING SERVICES RENDERED IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENT,
DATED AS OF APRIL 20, 2004, BY AND AMONG CONSTELLATION, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, THE COMPANY, THE DIRECTV GROUP, INC., A DELAWARE CORPORATION,
AND PAS MERGER SUB, INC., A DELAWARE CORPORATION (THE “TRANSACTION AGREEMENT”)
WHICH SUCH SERVICES INCLUDED, BUT WERE NOT LIMITED TO, FINANCIAL ADVISORY
SERVICES AND CAPITAL STRUCTURE REVIEW, THE COMPANY AGREES TO ALSO PAY A ONE-TIME
TRANSACTION FEE TO US IN A TOTAL AMOUNT EQUAL TO ELEVEN MILLION DOLLARS
($11,000,000.00), PAYABLE IMMEDIATELY UPON THE STOCK PURCHASE CLOSING (AS
DEFINED IN THE TRANSACTION AGREEMENT).

 

--------------------------------------------------------------------------------


 


3.               WE MAY ALSO INVOICE THE COMPANY FOR ADDITIONAL FEES IN
CONNECTION WITH ACQUISITION OR DIVESTITURE TRANSACTIONS OR IN THE EVENT THAT WE,
OR ANY OF OUR AFFILIATES, PERFORM SERVICES FOR PANAMSAT ABOVE AND BEYOND THOSE
CALLED FOR BY THIS AGREEMENT.


 


4.               IN ADDITION TO ANY FEES THAT MAY BE PAYABLE TO US UNDER THIS
AGREEMENT, THE COMPANY ALSO AGREES TO REIMBURSE US AND OUR AFFILIATES, FROM TIME
TO TIME UPON REQUEST, FOR ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED,
INCLUDING UNREIMBURSED EXPENSES INCURRED TO THE DATE HEREOF, IN CONNECTION WITH
THIS RETENTION AND/OR THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENT
(INCLUDING THE PROPOSED ACQUISITION OF THE COMPANY BY TC GROUP, L.L.C.,
PROVIDENCE EQUITY PARTNERS IV INC. AND CERTAIN OTHER INVESTORS AND THEIR
AFFILIATES), INCLUDING TRAVEL EXPENSES AND EXPENSES OF OUR COUNSEL; PROVIDED,
HOWEVER, THAT WE SHALL NOT BE ENTITLED TO REIMBURSEMENT FOR ANY OUT-OF-POCKET
EXPENSES INCURRED PRIOR TO APRIL 28, 2004 THAT TOGETHER WITH ALL OF THE EXPENSES
PRIOR TO THAT DATE FOR WHICH TC GROUP, L.L.C. IS ENTITLED TO REIMBURSEMENT
PURSUANT TO PARAGRAPH 4 OF ITS MANAGEMENT AND FEE AGREEMENT, DATED AS OF THE
DATE HEREOF, WITH THE COMPANY EXCEED THREE MILLION DOLLARS ($3,000,000) IN THE
AGGREGATE.


 


5.               THE COMPANY AGREES TO INDEMNIFY AND HOLD US, OUR AFFILIATES
(INCLUDING, WITHOUT LIMITATION, AFFILIATED INVESTMENT ENTITIES) AND THEIR AND
OUR RESPECTIVE PARTNERS, EXECUTIVES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND
CONTROLLING PERSONS (EACH SUCH PERSON, INCLUDING US, BEING AN “INDEMNIFIED
PARTY”) HARMLESS FROM AND AGAINST (I) ANY AND ALL LOSSES, CLAIMS, DAMAGES AND
LIABILITIES (INCLUDING, WITHOUT LIMITATION, LOSSES, CLAIMS, DAMAGES AND
LIABILITIES ARISING FROM OR IN CONNECTION WITH LEGAL ACTIONS BROUGHT BY OR ON
BEHALF OF THE HOLDERS OR FUTURE HOLDERS OF THE OUTSTANDING SECURITIES OF
PANAMSAT OR CREDITORS OR FUTURE CREDITORS OF PANAMSAT), JOINT, SEVERAL OR
OTHERWISE, TO WHICH SUCH INDEMNIFIED PARTY MAY BECOME SUBJECT UNDER ANY
APPLICABLE FEDERAL OR STATE LAW, OR OTHERWISE, RELATED TO OR ARISING OUT OF ANY
ACTIVITY CONTEMPLATED BY THIS AGREEMENT OR OUR RETENTION PURSUANT TO, AND OUR OR
OUR AFFILIATES’ PERFORMANCE OF THE SERVICES CONTEMPLATED BY, THIS AGREEMENT AND
(II) ANY AND ALL LOSSES, CLAIMS, DAMAGES AND LIABILITIES, JOINT, SEVERAL OR
OTHERWISE, RELATED TO OR ARISING OUT OF ANY ACTION OR OMISSION OR ALLEGED ACTION
OR OMISSION RELATED TO THE COMPANY OR ANY OF ITS DIRECT OR INDIRECT SUBSIDIARIES
OR THE SECURITIES OR OBLIGATIONS OF ANY SUCH ENTITIES.  THE COMPANY WILL FURTHER
REIMBURSE ANY INDEMNIFIED PARTY FOR ALL EXPENSES (INCLUDING COUNSEL FEES AND
DISBURSEMENTS) UPON REQUEST AS THEY ARE INCURRED IN CONNECTION WITH THE
INVESTIGATION OF, PREPARATION FOR OR DEFENSE OF ANY PENDING OR THREATENED CLAIM
OR ANY ACTION OR PROCEEDING ARISING FROM ANY OF THE FOREGOING, WHETHER OR NOT
SUCH INDEMNIFIED PARTY IS A PARTY AND WHETHER OR NOT SUCH CLAIM, ACTION OR
PROCEEDING IS INITIATED OR BROUGHT BY THE COMPANY; PROVIDED, HOWEVER, THAT THE
COMPANY WILL NOT BE LIABLE UNDER THE FOREGOING INDEMNIFICATION PROVISION (AND
AMOUNTS PREVIOUSLY PAID THAT ARE DETERMINED NOT REQUIRED TO BE PAID BY THE
COMPANY PURSUANT TO THE TERMS OF THIS PARAGRAPH SHALL BE REPAID PROMPTLY) TO THE
EXTENT THAT ANY LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE IS FOUND IN A FINAL
JUDGMENT BY A COURT TO HAVE RESULTED FROM OUR WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE.  THE COMPANY AGREES THAT NO INDEMNIFIED PARTY SHALL HAVE ANY
LIABILITY (WHETHER DIRECT OR INDIRECT, IN CONTRACT OR TORT OR OTHERWISE) TO
PANAMSAT RELATED TO OR ARISING OUT OF OUR RETENTION PURSUANT TO, OR OUR
AFFILIATES’ PERFORMANCE OF THE SERVICES CONTEMPLATED BY, THIS AGREEMENT EXCEPT
TO THE EXTENT THAT ANY LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE IS FOUND IN A
FINAL, NON-APPEALABLE JUDGMENT BY A COURT TO HAVE RESULTED FROM OUR WILLFUL
MISCONDUCT, BAD FAITH OR GROSS NEGLIGENCE.


 


THE COMPANY ALSO AGREES THAT, WITHOUT OUR PRIOR WRITTEN CONSENT, IT WILL NOT
SETTLE, COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT IN ANY PENDING OR
THREATENED CLAIM, ACTION

 

2

--------------------------------------------------------------------------------


 


OR PROCEEDING TO WHICH AN INDEMNIFIED PARTY IS AN ACTUAL OR POTENTIAL PARTY AND
IN RESPECT OF WHICH INDEMNIFICATION COULD BE SOUGHT UNDER THE INDEMNIFICATION
PROVISION IN THE IMMEDIATELY PRECEDING PARAGRAPH, UNLESS SUCH SETTLEMENT,
COMPROMISE OR CONSENT INCLUDES AN UNCONDITIONAL RELEASE OF EACH INDEMNIFIED
PARTY FROM ALL LIABILITY ARISING OUT OF SUCH CLAIM, ACTION OR PROCEEDING.


 


PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY OF NOTICE OF ANY SUIT, ACTION,
PROCEEDING OR INVESTIGATION WITH RESPECT TO WHICH AN INDEMNIFIED PARTY MAY BE
ENTITLED TO INDEMNIFICATION HEREUNDER, SUCH INDEMNIFIED PARTY WILL NOTIFY THE
COMPANY IN WRITING OF THE ASSERTION OF SUCH CLAIM OR THE COMMENCEMENT OF SUCH
SUIT, ACTION, PROCEEDING OR INVESTIGATION, BUT THE FAILURE TO SO NOTIFY THE
COMPANY SHALL NOT RELIEVE THE COMPANY FROM ANY LIABILITY WHICH IT MAY HAVE
HEREUNDER, EXCEPT TO THE EXTENT THAT SUCH FAILURE HAS MATERIALLY PREJUDICED THE
COMPANY.  IF THE COMPANY SO ELECTS WITHIN A REASONABLE TIME AFTER RECEIPT OF
SUCH NOTICE, THE COMPANY MAY PARTICIPATE AT ITS OWN EXPENSE IN THE DEFENSE OF
SUCH SUIT, ACTION, PROCEEDING OR INVESTIGATION.  EACH INDEMNIFIED PARTY MAY
EMPLOY SEPARATE COUNSEL TO REPRESENT IT OR DEFEND IT IN ANY SUCH SUIT, ACTION,
PROCEEDING OR INVESTIGATION IN WHICH IT MAY BECOME INVOLVED OR IS NAMED AS A
DEFENDANT AND, IN SUCH EVENT, THE REASONABLE FEES AND DISBURSEMENTS OF SUCH
COUNSEL SHALL BE BORNE BY THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY WILL
NOT BE REQUIRED IN CONNECTION WITH ANY SUCH SUIT, ACTION, PROCEEDING OR
INVESTIGATION, OR SEPARATE BUT SUBSTANTIALLY SIMILAR ACTIONS ARISING OUT OF THE
SAME GENERAL ALLEGATIONS OR CIRCUMSTANCES, TO PAY THE FEES AND DISBURSEMENTS OF
MORE THAN ONE SEPARATE COUNSEL (OTHER THAN LOCAL COUNSEL) FOR ALL INDEMNIFIED
PARTIES IN ANY SINGLE ACTION OR PROCEEDING.  WHETHER OR NOT THE COMPANY
PARTICIPATES IN THE DEFENSE OF ANY CLAIM, THE COMPANY AND WE SHALL COOPERATE IN
THE DEFENSE THEREOF AND SHALL FURNISH SUCH RECORDS, INFORMATION AND TESTIMONY,
AND ATTEND SUCH CONFERENCES, DISCOVERY PROCEEDINGS, HEARINGS, TRIALS AND
APPEALS, AS MAY BE REASONABLY REQUESTED IN CONNECTION THEREWITH.


 


IF THE INDEMNIFICATION PROVIDED FOR IN CLAUSE (I) OF THE FIRST SENTENCE OF THIS
SECTION 5 IS FINALLY JUDICIALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION
TO BE UNAVAILABLE TO AN INDEMNIFIED PARTY, OR INSUFFICIENT TO HOLD ANY
INDEMNIFIED PARTY HARMLESS, IN RESPECT OF ANY LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (OTHER THAN ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES FOUND IN A
FINAL JUDGMENT BY A COURT TO HAVE RESULTED FROM OUR WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE), THEN THE COMPANY, ON THE ONE HAND, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, AND WE, ON THE OTHER HAND, WILL CONTRIBUTE TO THE AMOUNT PAID
OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, CLAIMS, DAMAGES
OR LIABILITIES (I) IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE
BENEFITS RECEIVED, OR SOUGHT TO BE RECEIVED, BY PANAMSAT ON THE ONE HAND AND US,
SOLELY IN OUR CAPACITY AS AN ADVISOR UNDER THIS AGREEMENT, ON THE OTHER HAND IN
CONNECTION WITH THE TRANSACTIONS TO WHICH SUCH INDEMNIFICATION, CONTRIBUTION OR
REIMBURSEMENT IS SOUGHT, OR (II) IF (BUT ONLY IF) THE ALLOCATION PROVIDED BY
CLAUSE (I) ABOVE IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS REFERRED TO IN CLAUSE (I)
BUT ALSO THE RELATIVE FAULT OF PANAMSAT ON THE ONE HAND AND US ON THE OTHER, AS
WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS; PROVIDED, HOWEVER, THAT IN
NO EVENT SHALL OUR AGGREGATE CONTRIBUTION HEREUNDER EXCEED THE AMOUNT OF FEES
ACTUALLY RECEIVED BY US IN RESPECT OF THE TRANSACTION AT ISSUE PURSUANT TO THIS
AGREEMENT.  THE AMOUNT PAID OR PAYABLE BY A PARTY AS A RESULT OF THE LOSSES,
CLAIMS, DAMAGES AND LIABILITIES REFERRED TO ABOVE WILL BE DEEMED TO INCLUDE ANY
LEGAL OR OTHER FEES OR EXPENSES REASONABLY INCURRED IN DEFENDING ANY ACTION OR
CLAIM.  THE COMPANY AND WE AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF
CONTRIBUTION PURSUANT TO THIS

 

3

--------------------------------------------------------------------------------


 


PARAGRAPH WERE DETERMINED BY PRO RATA ALLOCATION OR BY ANY OTHER METHOD WHICH
DOES NOT TAKE INTO ACCOUNT THE EQUITABLE CONSIDERATIONS REFERRED TO IN THIS
PARAGRAPH.  THE INDEMNITY, CONTRIBUTION AND EXPENSE REIMBURSEMENT OBLIGATIONS
THAT THE COMPANY HAS UNDER THIS LETTER SHALL BE IN ADDITION TO ANY THE COMPANY
OR PANAMSAT MAY HAVE, AND NOTWITHSTANDING ANY OTHER PROVISION OF THIS LETTER,
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


6.               ANY ADVICE OR OPINIONS PROVIDED BY US MAY NOT BE DISCLOSED OR
REFERRED TO PUBLICLY OR TO ANY THIRD PARTY (OTHER THAN PANAMSAT’S LEGAL, TAX,
FINANCIAL OR OTHER ADVISORS), EXCEPT IN ACCORDANCE WITH OUR PRIOR WRITTEN
CONSENT.


 


7.               WE SHALL ACT AS AN INDEPENDENT CONTRACTOR, WITH DUTIES SOLELY
TO PANAMSAT.  THE PROVISIONS HEREOF SHALL INURE TO THE BENEFIT OF AND SHALL BE
BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. 
NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, IS INTENDED TO CONFER ON ANY
PERSON OTHER THAN THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
AND, TO THE EXTENT EXPRESSLY SET FORTH HEREIN, THE INDEMNIFIED PARTIES, ANY
RIGHTS OR REMEDIES UNDER OR BY REASON OF THIS AGREEMENT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE PARTIES ACKNOWLEDGE THAT NOTHING IN THIS
AGREEMENT, EXPRESSED OR IMPLIED, IS INTENDED TO CONFER ON ANY PRESENT OR FUTURE
HOLDERS OF ANY SECURITIES OF THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES, OR
ANY PRESENT OR FUTURE CREDITOR OF THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES,
ANY RIGHTS OR REMEDIES UNDER OR BY REASON OF THIS AGREEMENT OR ANY PERFORMANCE
HEREUNDER.


 


8.               THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.


 


9.               THIS AGREEMENT SHALL CONTINUE IN EFFECT FROM YEAR TO YEAR
UNLESS AMENDED OR TERMINATED BY MUTUAL CONSENT.


 


10.         EACH PARTY HERETO REPRESENTS AND WARRANTS THAT THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY SUCH PARTY HAS BEEN DULY AUTHORIZED BY ALL
NECESSARY ACTION OF SUCH PARTY.


 


11.         IF ANY TERM OR PROVISION OF THIS AGREEMENT OR THE APPLICATION
THEREOF SHALL, IN ANY JURISDICTION AND TO ANY EXTENT, BE INVALID AND
UNENFORCEABLE, SUCH TERM OR PROVISION SHALL BE INEFFECTIVE, AS TO SUCH
JURISDICTION, SOLELY TO THE EXTENT OF SUCH INVALIDITY OR UNENFORCEABILITY
WITHOUT RENDERING INVALID OR UNENFORCEABLE ANY REMAINING TERMS OR PROVISIONS
HEREOF OR AFFECTING THE VALIDITY OR ENFORCEABILITY OF SUCH TERM OR PROVISION IN
ANY OTHER JURISDICTION.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES
HERETO WAIVE ANY PROVISION OF LAW THAT RENDERS ANY TERM OR PROVISION OF THIS
AGREEMENT INVALID OR UNENFORCEABLE IN ANY RESPECT.


 


12.         EACH PARTY HERETO WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE)
RELATED TO OR ARISING OUT OF OUR RETENTION PURSUANT TO, OR OUR PERFORMANCE OF
THE SERVICES CONTEMPLATED BY THIS AGREEMENT.


 


13.         IT IS EXPRESSLY UNDERSTOOD THAT THE FOREGOING PARAGRAPHS 2-6, 8, 11
AND 12 IN THEIR ENTIRETY, SURVIVE ANY TERMINATION OF THIS AGREEMENT.


 


14.         THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL
BE DEEMED AN ORIGINAL AGREEMENT, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE
AND THE SAME INSTRUMENT.

 

4

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

If the foregoing sets forth the understanding between us, please so indicate on
the enclosed signed copy of this letter in the space provided therefor and
return it to us, whereupon this letter shall constitute a binding agreement
among us.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

Providence Equity Partners IV Inc.

 

 

 

 

 

 

 

By:

/s/ PAUL SALEM

 

 

 

Authorized Signatory

 

 

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

 

 

 

 

PanAmSat Corporation

 

 

 

 

 

By:

/s/ JAMES W. CUMINALE

 

 

 

 

Name: James W. Cuminale

 

 

 

 

Title: Executive Vice President & General Counsel

 

 

 

--------------------------------------------------------------------------------
